Sanders, J.
(dissenting) — I believe the majority’s disposition of this constitutional challenge is inconsistent with our recent holding in Amalgamated Transit Union Local 587 v. State, 142 Wn.2d 183, 11 P.3d 762, 27 P.3d 608 (2000).
Amalgamated, like the case at bar, addressed the constitutional challenge that Initiative 695 (1-695) violated Washington Constitution article II, section 19 which provides: “No bill shall embrace more than one subject, and that shall be expressed in the title.”
The majority here (and I agree) thus perceives two constitutional prohibitions: “(1) no bill shall embrace more than one subject (single subject rule), and (2) that subject shall be expressed in the title of the bill (subject in title rule).” Majority at 632.
The ballot title at issue in Amalgamated was: “ ‘Shall voter approval be required for any tax increase, license tab fees be $30 per year for motor vehicles, and existing vehicle taxes be repealed.’ ” 142 Wn.2d at 193 (quoting State of Washington Voters Pamphlet, General Election 4 (Nov. 2, 1999)). Proponents of 1-695 claimed the initiative embraced but a single subject, limiting taxes; whereas the opponents claimed there was a double subject, one pertaining to taxes and one pertaining to fees, notwithstanding the initiative’s definition of taxes which included fees.
*646In Amalgamated a majority of the court concluded 1-695 had a general title; “|h]owever, there is no rational unity between the subjects of 1-695.” 142 Wn.2d at 217. The majority reasoned that rational unity was absent not only because license fees were limited and a continuing method for approving all future tax increases was imposed but “[f]urther, neither subject is necessary to implement the other.” Id. at 217.
Thus, in its holding, Amalgamated rejected the claim that limitation of license fees and restraints on new taxation were components of a more general scheme to limit taxes, favoring a more exacting approach that the two components lacked “rational unity” because “neither subject is necessary to implement the other.”
Of course Initiative 713 has several different components which include the prohibition against use of certain body-gripping traps and the prohibition against use of certain poisons. Additionally, trading in raw animal fur obtained with body-gripping traps is also prohibited, even when the animal was lawfully trapped by special permit. The first two components are mentioned in the title however the last component is not. Therefore if each of these components is a single subject then both prongs of article I, section 19 would be violated because (1) the initiative as a whole embraces more than a single subject and (2) the title does not adequately disclose the subject.
The majority in an attempt to reconcile its result with Amalgamated simply reads out the “neither subject is necessary to implement the other” language of Amalgamated, 142 Wn.2d at 217, and then ignores the ultimate holding of that case which rests its result on precisely that necessary implementation distinction. Majority at 638.
Although Amalgamated has itself been criticized for failure to articulate understandable rationale for distinguishing between component parts of legislation which do *647or do not have “rational unity” with one another,1 today’s majority seems to jettison the perhaps wrong, but at least understandable, criteria that rational unity is not achieved when the component parts are not “necessary to implement” one another.
Therefore what remains in the present majority opinion is an ad hoc decision which gives even less guidance as to what may or may not violate the single subject rule, or subject in title rule, than previously existed. In practice it allows the court to justify any conclusion it wants by eschewing principle and predictability.
For these reasons I dissent.

 See James Bond, The Initiative Process: The Supreme Court Versus the People, 56 Wash. St. B. News, June 2002, at 42.